FILE COPY




                      In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
                     No. 02-19-00116-CV

               LARRY K. ANDERS, Appellant

                              V.

LESLIE OATES, DENISE OATES AND OATES ENTERPRISES, LLC,
                       Appellees
                              AND




                            AND

                     No. 02-19-00188-CV

               LARRY K. ANDERS, Appellant

                              V.

                STETSON OATES, Appellee


            On Appeal from the 271st District Court
                      Wise County, Texas
                Trial Court No. CV-17-09-787
                                                                               FILE COPY




                                CORRECTED ORDER

       We have considered appellant Larry K. Anders’s “Unopposed Motion to

Consolidate Appeals,” which he filed in appeal number 02-19-00116-CV, and we

GRANT the motion. Appeal number 02-19-00116-CV is consolidated with appeal

number 02-19-00188-CV. Each appeal will continue to bear its respective cause

number as shown in the style of this order. Stetson Oates’s appellee’s brief in 02-19-

0188-CV remains due no later than Monday, July 15, 2019. The parties will be

notified when a submission date is set for both cases. See Tex. R. App. P. 38.6(a)–(b).

       We direct the clerk of this court to send a copy of this order to the attorneys of

record and to the trial-court clerk.

       Dated July 2, 2019.

                                                      Per Curiam




                                           2